Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 7-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (03/20/2021 and 11/10/2020). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.US 10,506,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed (broader) than the parent (‘206) claims. 


Serial No. 16/697,145
1.    (Previously Presented) An image projector comprising:





a controller configured to receive a first image data, to determine a thermal state of the image projector based at least in part on a content of the first image data, and to generate a second image data based on the first image data and the thermal state;
an illumination source configured to emit light in response to the second image data;

and



light,
wherein the first image data corresponds to a frame of a video, and the second image data corresponds to the frame of the video.

4.    (Previously Presented) The image projector according to claim 2, wherein respective ones of the plurality of light emitters are pixels of a spatial light modulator.


 Parent (10,506,206)
1. (Currently Amended) Apparatus for controlling a spatial light modulator of an image projector, the image projector further comprising an illumination source arranged to illuminate the spatial light modulator, the apparatus comprising:

an input configured to receive first image data corresponding to a frame of a video; a controller in communication with the input, the controller configured to: determine a thermal state of the projector based on the first image data, generate a model lightfield based on the thermal state of the projector, the model lightfield representing an expected illumination pattern of light incident on the spatial light modulator when illuminated by the illumination source, and



an output configured to output the second image data to the spatial light modulator.


	The optical system of the current claim is met by at least the projector, illumination source and SLM (claim 4) of the parent claim. Regarding the screen, the parent claims a projector and one of ordinary skill in the art before the effective filing date would readily recognize that a screen, wall, display or other means to view a projected image is an obvious implementation depending upon the application, resources and environment being used, thus being an obvious implementation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa, US 20130107220.

In considering claim 1, 
	
    PNG
    media_image1.png
    234
    511
    media_image1.png
    Greyscale


	The claimed illumination source is met by light source 24 (light source 20) which emits light of the converted image data which has not been displayed (image data received (1st) and converted image data (2nd), where both the 1st image and 2nd image comprise frames of data (paras 57-60). 
	Regarding the optical system Furukawa discloses an optical system 31 (Fig 1, para 42) where the image is projected onto screen 40. 

    PNG
    media_image2.png
    658
    894
    media_image2.png
    Greyscale



	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa, US 20130107220 in view of Obi et al., US 2009/0091718.
 	In considering claim 2, 

	The examiner incorporates Obi et al., US 20090091718 (Fig 9) which includes visible (30a) spatial light modulator driving section and SLM 23 which controls the intensities of the visible light based upon the image signal.
	The motivation for modifying Furukawa with Obi would provide the conventional advantages of a known device to modulate the intensities of the light based upon the image data to control the temperature of the projection device as noted by Obi, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the invention.
	IN considering claim 6, 
	The combination notably Obi discloses a SLM 23, with a light source (39a Fig 9) and additionally, Furukawa discloses a light source (see claim 1). 

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa, US 20130107220 in view of Obi et al., US 2009/0091718 in view of McRae et al., US 20140267446. 

	 In considering claim 3, 
	The combination above does not explicitly recite a plurality of emitters, however it is well known that a SLM is individually pixel controllable (plurality of light emitters) as disclosed by McRae (para 32, claim 21).  Thus the different pixel values of the SLM 
	The motivation for modifying the above combination with McRae would provide the advantages as noted above notably to control the individual pixels/sub-pixels and temperature of the projection system to ensure proper/long term operation 
	
	In considering claim 4, 
	Refer to claim 3 where the combination, notably McRae and Obi disclose SLMs (see claim 2). 
	In considering claim 5, 
	The examiner notes Obi discloses that the light source maybe a laser device (para 03, 24, 45, 109 and 120). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see references cited on attached form PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jeffrey Harold, can be reached at (571)272-7519.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.

The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422